DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “prismatic shape” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites “a stop”.  The specification does not disclose this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a prismatic shape”.  The dictionary defines prismatic as “relating to or having the form of a prism”.  The metes and bounds of the claim are indefinite.  Is Applicant claiming that the insert is a prism? If so, the sides must be parallelograms, which is not shown or described in the specification. If Applicant is assuming the “relating to” portion of the definition, it is not clear how close to a prism a shape must be to be considered “prismatic”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoda JP 2005-180666.
Re clm 1, Satoda discloses a bearing unit comprising: a radially outer ring (3, Fig. 1), a radially inner ring (2), a row of rolling bodies (4) interposed between the radially outer ring and the radially inner ring, a cage (5) for retaining the rolling bodies, the cage including a rib (5A) with a circular base and a plurality of circumferentially spaced fingers (9s) defining a plurality of pockets (8) for holding the respective rolling bodies of the row of rolling bodies, and a plurality of inserts (12, Fig. 1-3; 22a, Fig. 4-5) formed separately from the cage, each of the plurality of inserts being inserted inside seats (11) of corresponding adjacent pairs of fingers of the plurality of fingers to limit circumferential deformation of the fingers.
Re clm 2, Satoda further discloses each insert of the plurality of inserts has a prismatic shape and comprises a pair of oblique surfaces (left and right sides of 12, Fig. 3) which engage with a pair of oblique surfaces of corresponding fingers (left and right inner sides of 11) of the plurality of fingers of the cage, the pair of surfaces of the insert and the pair of surfaces of the fingers having a same inclination.
Re clm 3, Satoda further discloses each insert of the plurality of inserts includes an end edge (top of 12, Fig. 3) configured to strengthen the insert and facilitate a stop action exerted by each insert of the plurality of inserts on corresponding fingers of the plurality of fingers.
Re clm 4, Satoda further discloses an insert holder (22b, Fig. 4-5) comprising a circular base rib attached to the plurality of inserts (22a).
Re clm 5, Satoda further discloses the plurality of inserts are integrally formed with the circular base rib (as shown by 22, Fig. 4-5).
Re clm 7, Satoda further discloses the inserts are configured to attach to the bearing cage in a first axial direction and include a stop (adhesive) to resist separating from the cage in a second axial direction opposite the first axial direction.
Re clm 8, Satoda discloses a bearing unit comprising: a radially outer ring (3), a radially inner ring (2), a row of rolling bodies (4) interposed between the radially outer ring and the radially inner ring, a cage (5) for retaining the rolling bodies, the cage including a rib (5A) with a circular base and a plurality of circumferentially spaced fingers (9s) defining a plurality of pockets (8s) for holding the respective rolling bodies of the row of rolling bodies, and insert means (12, Fig. 1), formed separately from the cage, for limiting circumferential movement of the plurality of fingers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satoda JP 2005-180666 as applied to claim 1 above, and further in view of Maejima JP 2009-275799.
Re clm 6, Satoda does not disclose each of the plurality of inserts is configured to connect to the bearing cage with a snap connection.
Maejima discloses various fastening means between cage elements including adhesive and mechanical means comprising a snap connection (Fig. 6a).
It would have been obvious to one of ordinary skill in the art to substitute the adhesive means of Satoda with the snap means of Maejima to achieve the predictable result of securely fastening cage elements together to form a cage unit. It is further noted that snap means are easier to assemble since no adhesive is required and there is no curing time while waiting for the adhesive to cure.
Assuming the stop must be a mechanical structure:
Re clm 7, Satoda does not disclose the inserts are configured to attach to the bearing cage in a first axial direction and include a stop to resist separating from the cage in a second axial direction opposite the first axial direction.
Maejima discloses various fastening means between cage elements including adhesive and mechanical means comprising attaching to the bearing cage in a first axial direction and include a stop to resist separating from the cage in a second axial direction opposite the first axial direction (Fig. 6a).
It would have been obvious to one of ordinary skill in the art to substitute the adhesive means of Satoda with the mechanical means of Maejima and provide the inserts are configured to attach to the bearing cage in a first axial direction and include a stop to resist separating from the cage in a second axial direction opposite the first axial direction to achieve the predictable result of securely fastening cage elements together to form a cage unit. It is further noted that mechanical means are easier to assemble since no adhesive is required and there is no curing time while waiting for the adhesive to cure

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISO JP 2007-40383 discloses various snapping connection types in Fig. 10-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656